Citation Nr: 0609508	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  95-20 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a post-operative 
residual scars from removal of synovial cell sarcoma, left 
neck area, currently rated as 10 percent disabling. 
 
2.  Entitlement to an increased rating for hypothyroidism 
secondary to radiation therapy, currently rated as 10 percent 
disabling. 
 
3.  Entitlement to an increased rating for weakness of the 
left upper extremity secondary to surgery and radiation 
therapy, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 through March 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The issue of entitlement to an increased rating for weakness 
of the left upper extremity secondary to surgery and 
radiation therapy, currently rated as 20 percent disabling, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

In her statement of August 2004, the veteran appears to raise 
claims for laryngitis (loss of voice) and alopecia (hair 
loss).  Additionally, on VA examination in August 2004, the 
examiner remarked that the veteran has distortion of the face 
as a residual of the surgery but unrelated to her scars.  
These claims are referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  The veteran has two distinct and moderately disfiguring 
post-operative residual scars from removal of synovial cell 
sarcoma, left neck area, one a surgical scar and one a 
radiation scar. 
 
2.  Prior to September 30, 2002, the veteran's post-operative 
residual scars from removal of synovial cell sarcoma, left 
neck area, were not severely disfiguring such that they 
produced marked and unsightly deformity of the eyelids, lips, 
or auricles. 
 
3.  On and after September 30, 2002, the veteran's post-
operative synovial cell sarcoma scars to the left neck area 
were not manifested by disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature, or a paired set of features, or with two or three 
characteristics of disfigurement. 
 

CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent and no higher 
rating for a post-operative residual surgical scar from 
removal of synovial cell sarcoma, left neck area, are met 
prior to and after September 30, 2002.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §4.118, Diagnostic Code (DC) 7800 
(1994 & 2005).  
 
2.  The schedular criteria for a 10 percent and no higher 
rating for a post-operative residual radiation scar from 
removal of synovial cell sarcoma, left neck area, are met 
prior to and after September 30, 2002.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §4.118, Diagnostic Code (DC) 7800, 
7804 (1994 & 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that both her post-operative residual 
scars from removal of synovial cell sarcoma, left neck area, 
and her hypothyroidism secondary to radiation therapy are of 
such a severity that she is entitled to a higher rating.  Her 
post-surgical scars have been rated as 10 percent disabling 
and the hypothyroidism is currently rated as 10 percent 
disabling.  This decision acknowledges that the scars are 
distinct and rates them separately.  

Synovial Cell Sarcoma
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  The veteran's 
post-operative residual scars from removal of synovial cell 
sarcoma, left neck area, are currently rated as 10 percent 
disabling under, 38 C.F.R. § 4.118, DC 7804.  VA amended the 
rating criteria for scars effective September 30, 2002, which 
was during the pendency of this claim.  The veteran's scars 
must be evaluated under both the old and new rating criteria 
because she filed her claim in 1994 before the change in 
regulations.  

Older Rating Criteria
Review of the medical evidence of record reveals that both 
the older and the newer rating criteria for a disfiguring 
scar of the neck and for a painful or tender scar are 
applicable.  None of the other diagnostic codes or rating 
criteria for scars apply in this case, because none of the 
applicable rating criteria is evidenced in the record.

The older rating criteria provided compensation for 
disfiguring scars of the head, face or neck.  For a 30 
percent rating, severe disfigurement, especially that 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles, is required under 38 C.F.R. § 4.118, DC 7800 
(1994).  

The record contains very little information regarding the 
scar on the veteran's neck prior to the regulation change.  
Earlier records show that the veteran actually has two scars 
on her neck.  April 1984 VA records reveal that she had two 
large scars located on the left neck - one was vertical and 
the other transverse.  The first one runs along the lower 
edge of the mandible and the other is mid cervical area 
extending vertically downward.  These scars were described as 
well-healed, brown in color and non tender.  They were also 
described as disfiguring and, in the same report, one scar 
was diagnosed as tender.  An October 1987 VA report described 
one as a surgical scar, and the other as a radiation scar.  
In December 2001, during the pendency of this appeal, the 
veteran's scar of the neck (not specified) was described as 
well healed.  

Based upon this evidence, the veteran actually has two scars 
as a residual of her surgery for the synovial cell sarcoma.  
They were both described as disfiguring.  It is appropriate 
to separate the two scars as distinct from one another and 
rate each as 10 percent disabling as they were described as 
disfiguring meeting the requirements of moderately 
disfiguring under the old regulations.  The evidence does not 
demonstrate that they were severely disfiguring as they do 
not produce marked and unsightly deformity of the eyelids, 
lips, or auricles, as is required for a 30 percent rating 
under the then applicable DC 7800.

Rating Criteria Effective September 30, 2002
The veteran is currently rated as 10 percent disabled under 
DC 7804.  Under the new criteria, a rating in excess of 10 
percent for neck scars require disfigurement.  In particular, 
a 30 percent rating under DC 7800 requires disfigurement with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature, or a paired set of features, or 
with two or three characteristics of disfigurement (i.e. 
size, adherence, contour, abnormal texture, missing tissue, 
flexibility).

The veteran's scars were examined by VA in August 2004, 
although the examiner discussed the two scars as one.  The 
examiner described the veteran as having a 5 cm. x 3 cm. 
well-healed scar with no tenderness, erythema or warmth.  The 
VA examiner stated that the scar is "fairly superficial" 
with no inflammation, edema or keloid formation, and that it 
is minimally lighter than the surrounding skin.  Photographs 
in the claims folder show this to be true, although one can 
see two scars in the photographs.  

The VA examiner opined that the distortion to the veteran's 
face is from the surgery itself, but not from the scars, and 
stated that there is no induration or inflexibility about the 
scars.  December 2001 VA outpatient records and an October 
2003 VA examination report described the scars essentially 
the same.  The private medical records do not discuss the 
severity of the veteran's scars.  

As discussed above, the veteran actually has two scars as a 
residual of her surgery for the synovial cell sarcoma.  
Again, it is appropriate to separate the two scars as 
distinct from one another and rate each as 10 percent 
disabling under the new regulations.  Until the veteran 
submits competent medical evidence that states that her scars 
are manifested by disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature, or a paired set of features, or with two or three 
characteristics of disfigurement, she is not entitled to an 
increased rating for either scar.

Duties to Notify and Assist
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in her possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

In January 2004, VA sent the veteran a letter that was 
inadequate for notification.  It gave notice as to service 
connection requirements, rather than increased rating 
requirements.  In July 2004, VA sent a letter rectifying that 
error.  That letter notified the veteran of the evidence 
necessary to establish entitlement to an increased rating, 
notified her of what VA would obtain on her behalf, and what 
VA needed her to obtain.  The letter also updated the veteran 
as to the content of her claims folder and notified her what 
VA still needed, including a request for the veteran to let 
VA know of any additional evidence relevant to her claim.  
VA's duty to notify was met by this letter.  Any defect with 
respect to the timing of the notice requirement was harmless 
error.  The veteran was furnished content-complying notice 
and proper subsequent VA process, thus curing any error in 
the timing.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Because an increased rating has essentially been denied, any 
question as to the appropriate effective date is moot and 
there can be no failure-to-notify prejudice to the veteran.  

VA also has a duty to assist the veteran in substantiating 
her claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2005).  Here, the claim 
file contains the veteran's contentions and her VA and 
private treatment records.  The veteran was afforded several 
VA examinations to assist in the development of her claim.  
The veteran has not informed VA of any additional relevant 
evidence for the record.  VA has satisfied its duty to 
assist.  

As VA's duties to notify and assist have been met, there is 
no prejudice to the veteran in adjudicating the appeal.


ORDER

A 10 percent rating for a post-operative residual surgical 
scar from removal of synovial cell sarcoma, left neck area, 
is denied prior to and after September 30, 2002. 
 
A separate 10 percent rating for a post-operative residual 
radiation scar from removal of synovial cell sarcoma, left 
neck area, is granted prior to and after September 30, 2002, 
subject to the law and regulations governing the payment of 
monetary benefits..


REMAND

The veteran seeks an increased rating for hypothyroidism 
secondary to radiation therapy.  The case was remanded by the 
Board in 2004 for a comprehensive examination for this 
disability and its residuals, currently rated under 38 C.F.R. 
§ 4.119, DC 7903.  The returned examination was inadequate 
for rating purposes.  It did not follow the prescribed 
worksheet for this diagnostic code and failed to address the 
elements significant to rating this disability.  For 
instance, the remand asked for comment as to cardiovascular 
involvement.  None was provided despite the elevated blood 
pressure readings throughout the medical record, including 
the reading of her blood pressure that day recorded as 150 
over 110.  This suggests, even to a layperson, that there may 
be some cardiovascular involvement.  Additionally, the August 
2004 VA examination report notes weight fluctuation, but no 
overall weight gain or loss.  During the course of this 
appeal, the veteran's weight has ranged from 111 pounds in 
June 1996 to 129 pounds in July 2004 with various increases 
and losses throughout the intervening years.  No comment was 
forthcoming regarding this element of rating the veteran's 
disorder, despite the statement that the examiner reviewed 
the claims folder.  Suffice it to say, this examination is 
inadequate.  

The veteran seeks an increased rating for weakness of the 
left upper extremity secondary to surgery and radiation 
therapy.  This disability is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.124a, DC 8519, which measures 
disability based on paralysis of the long thoracic nerve.  An 
increase would require complete paralysis of the left (major) 
upper extremity, such that the veteran can not raise her arm 
above shoulder level, or has winged scapula deformity.  A 
current comprehensive evaluation of the range of motion in 
the veteran's left upper extremity, including an evaluation 
of pain, is not included in the claims folder.  Thus, 
additional development is warranted.

Accordingly, the case is REMANDED for the following action:

1.	Afford the veteran VA examinations by the 
appropriate physicians to determine the 
current severity of her service-connected 
hypothyroidism and left upper extremity 
weakness.  The examiners should review 
the claims file in conjunction with the 
examination.  Any necessary tests or 
studies should be conducted and all 
findings reported in detail.  

2.	Readjudicate the veteran's claim for an 
increased rating for hypothyroidism and 
weakness of the left upper extremity 
secondary to surgery and radiation 
therapy.  If the benefits sought on 
appeal remain denied, provide the veteran 
and her representative a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for a 
response.

The purpose of this REMAND is to ensure due process of law.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 
(West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


